Citation Nr: 0304692	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for an infection of 
the skin and bilateral inguinal area lymph nodes.

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1970.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
by the Board in April 2000 and December 2001.  

The veteran was previously represented in this appeal by the 
American Legion, but he revoked power of attorney to that 
organization in September 2001.  He has not appointed a new 
representative.

FINDING OF FACT

An examination to evaluate the veteran's service-connected 
skin disorder was canceled after VA made adequate attempts to 
inform the veteran of the scheduled examination.  


CONCLUSION OF LAW

A compensable rating for an infection of the skin and 
bilateral inguinal area lymph nodes is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendancy of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in October 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The veteran was notified that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant was asked to provide authorizations to obtain any 
private medical records, but has provided none.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, but his failure to cooperate 
in the development of his claim has precluded the performance 
of an examination.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance 38 C.F.R. § 3.365(b) and (c) as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  The provisions of 38 
C.F.R. § 3.655(c) pertain to facts involving running awards 
which are not at issue here.

A statement was received from the veteran in October 2001.  
He advised VA that, "I refuse to play the evidence game any 
more...."  

In a letter dated in April 2002, the RO requested the veteran 
to furnish the names of private medical providers who had 
treated him for a skin disorder.  He was also advised that he 
would be scheduled for a VA examination and that the 
consequences for failure to report for the examination 
without good cause might include denial of the claim.  The RO 
contacted the veteran at his last known address of record.  
The letter was returned as non-deliverable.  An examination, 
scheduled for the purpose of evaluating the veteran's skin 
disorder, was canceled in view of the return of the letter 
informing the veteran of the upcoming examination.

A second letter from the RO, containing essentially the same 
contents as the April 2002 letter cited above, was sent to 
the veteran in June 2002.  The second letter was also 
returned as non-deliverable.  

A report of contact, dated in September 2002, indicates that 
a representative of the RO attempted to contact the veteran 
at his last known telephone number of record.  It was 
reported that the telephone number had been disconnected and 
that further information was unavailable.  

An RO memorandum, dated in September 2002, shows that the 
building given as the veteran's last address of record was in 
foreclosure.  No new address could be found.

In this case, the RO made several attempts to contact the 
veteran and inform him of the date, time and place to report 
in connection with his claim for an increased rating for his 
service-connected skin disorder.  He could not, however, be 
reached by letter at his last known address, or by telephone 
at his last know telephone number.  Accordingly, an 
examination scheduled for the purpose of evaluating his skin 
disorder was canceled.  In any event, he has expressed on 
several occasions an unwillingness to cooperate in the 
development of evidence, and has certainly not offered any of 
the enumerated reasons set forth in the regulation as the 
basis for his failure to report for a rating examination.  
Under the circumstances, the claim for an increased rating 
for a service-connected skin disorder must be denied.  



ORDER

An increased rating for an infection of the skin and 
bilateral inguinal area lymph nodes is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

